 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TIMOTHY GISCOME,                                  No. 1:19-cv-00064-DAD-JDP (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   T. REDMAN, et al.,                                ACTION WITHOUT LEAVE TO AMEND
15                      Defendants.                    (Doc. No. 18)
16

17          Plaintiff Timothy Giscome is a state prisoner proceeding pro se and in forma pauperis

18   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 21, 2019, the assigned magistrate judge issued findings and recommendations

21   recommending that this action be dismissed for failure to state a cognizable claim. (Doc. No. 18.)

22   Finding that plaintiff’s second amended complaint contained the same deficiencies as his first two

23   complaints, the magistrate judge recommended that the second amended complaint be dismissed

24   without further leave to amend. (Id. at 5.) The findings and recommendations were served on

25   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

26   days of service of the findings and recommendations. (Id.) Plaintiff requested a 30-day extension

27   of time to file his objections, and the magistrate judge granted the requested extension on July 17,

28   2019. (Doc. No. 20.)
                                                      1
 1           On August 26, 2019, plaintiff filed a document titled “Plaintiff’s Concession to the

 2   Magist. Findings and Recommendations: And Plaintiff’s Request for Permission to File a Third

 3   Amended Complaint.” (Doc. No. 21.) In that filing, plaintiff concedes that the pending findings

 4   and recommendations are correct in that his second amended complaint was identical to his first

 5   amended complaint. (Id.) But, he “was having a hard time getting to the law library, and the

 6   information the plaintiff was being provided via assistance was not accurate at all,” so he had to

 7   research the cases provided in the court’s order to see how to properly state a claim. (Id.)

 8   Plaintiff requested the court to consider his proposed third amended complaint, which he attached

 9   to his filing. (Id.)

10           On February 10, 2020, the magistrate judge issued an order denying plaintiff’s motion for

11   leave to file his third amended complaint, finding that “further amendment would be futile, as

12   evidenced by a repeated failure to cure deficiencies in the amendments previously allowed,” and

13   noting that the proposed third amended complaint—which was not accepted or considered on the

14   merits—contained the same deficiencies, further confirming that the granting of further leave to

15   amend would be futile. (Doc. No. 25 at 2.)

16           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

17   de novo review of this case. Having carefully reviewed the entire file, the court concludes the

18   findings and recommendations are supported by the record and by proper analysis.

19           Accordingly,

20                1. The findings and recommendations issued on June 21, 2019 (Doc. No. 18) are
21                   adopted in full;

22                2. This action is dismissed; and

23                3. The Clerk of the Court is directed to close this case.

24   IT IS SO ORDERED.
25
         Dated:     February 20, 2020
26                                                          UNITED STATES DISTRICT JUDGE

27

28
                                                        2
